ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
DRS Tactical Systems, Inc.                   )        ASBCA No. 59769
                                             )
Under Contract No. Wl5P7T-04-D-G204          )

APPEARANCES FOR THE APPELLANT:                        David Z. Bodenheimer, Esq.
                                                      Mary Kate Healy, Esq.
                                                       Crowell & Moring LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      CPT Harry M. Parent III, JA
                                                       Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 8 July 2015


                                                 / MARK N. STEMPLER
                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59769, Appeal of DRS Tactical
Systems, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                   JEFFREYD. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals